CONN, J,
concurs in the judgment of reversal on the ground that issues of fact are raised on plaintiff’s fourth cause of action.
*319OPINION
By CONN, J.
The original petition in this case was filed in the common pleas court on November 26, 1948, containing three causes of action, in which plaintiffs claimed damages against defendant in the total amount of $3,000.00, and “triple damages for violation of §614-68 GC.”
The pleadings in this case and transcript of the docket and journal entries show an extended and somewhat confused procedural record. In addition to plaintiffs’ original petition, they filed successively an amended, second amended and third amended petition. Each of said amended petitions contained the three causes of action set up in the original petition and a fourth cause of action wherein plaintiffs claim that by reason of certain alleged wrongful acts of defendant it had forfeited all claims to payments from plaintiffs of pretended unpaid bills, and praying for a temporary and permanent injunction, in addition to their prayer for money damages.
In their fourth cause of action, plaintiffs incorporated by reference, in each of their amended petitions, the allegations in their first, second and third causes of action.
April 5, 1954, the defendant filed its answer and cross-petition to which plaintiffs filed their answer thereto on April 20, 1954.
Thereafter, on December 29, 1954, and after the issues had been made up on the pleadings, defendant filed its motion for judgment on “plaintiffs’ alleged fourth cause of action” of their third amended petition, on the ground that “upon the statements in the pleadings filed herein and for the reason that said alleged fourth cause of action does not constitute a cause of action.”
The trial court, on February 25, 1955, sustained defendant’s motion for judgment and, on the court’s own motion, it found that plaintiffs had failed to comply with a former order of the court, sustaining a demurrer to the same allegations as are now set forth in the fourth cause of action of said third amended petition, and ordered said fourth cause of action stricken. It was further ordered that “plaintiffs may file a fourth amended petition, if they desire.”
Thereupon, plaintiffs duly filed their notice of appeal, on questions of law, from the judgment of the trial court, sustaining defendant’s motion for “judgment on the pleadings and striking plaintiffs’ fourth cause of action from the files.”
Thereafter, on October 29, 1955, the record discloses the following judgment was entered by the trial court, to-wit:
“It appearing to the Court that the plaintiffs do not wish to plead further in this matter, and it further appearing that this Court had previously sustained defendant’s motion for judgment on the pleadings on plaintiffs’ fourth cause of action, it is therefore ordered and adjudged *320that plaintiffs’ fourth cause of action be and the same hereby is dismissed with judgment to the defendant on plaintiffs’ fourth cause of action. To all which plaintiffs, by their counsel, reserve their exceptions.”
While the motion of defendant for judgment on the fourth cause of action was sustained by the trial court, at the same time, said fourth cause of action was stricken, on the court’s own motion, and leave given to plead further.
Considering this judgment entry as a whole, it appears that there was- no final adjudication on the issue raised on plaintiffs’ fourth cause of action, and that plaintiffs’ appeal therefrom was premature and not taken from a final order.
No appeal having been taken by plaintiffs from the order and judgment of the trial court dismissing plaintiffs’ fourth cause of action, with judgment for the defendant thereon, and plaintiffs’ notice of appeal not having been taken from a final order, this Court is without jurisdiction to review the judgment of the trial court.
In support of the conclusion we have reached, we call attention to the case of State, ex rel. Arter v. Donally, 53 Abs 127, decided February 20, 1948, wherein this Court granted the motion of defendants-appellees to dismiss the appeal of plaintiffs-appellants, taken from the judgment of the trial court “dismissing the petition in mandamus.”
It was pointed out in the opinion by the court that up to the date of filing the notice of appeal, to-wit: December 12, 1946, no judgment had been rendered. Subsequently, the trial court rendered judgment for defendants. No notice of appeal from this judgment was filed. We quote from the opinion of the court:
“* * * On December 19, 1946, judgment was rendered for the defendants. No notice of appeal has been filed since the rendition of this judgment.
“Sec. 12223-7 GC, provides that the notice of appeal shall be filed within twenty days after journal entry of the final order, judgment or decree. This court held in the case of Strevey v. Williams, et al., 33 Abs 266: ‘Giving notice of appeal is jurisdictional and is a necessary prerequisite to the consideration of the Court of Appeals of the judgment appealed from. Unless we discover a notice of appeal given within proper time, we have no jurisdiction of the cause except of our own motion to dismiss the appeal.’ ”
This Court having no jurisdiction to review said final order and judgment, plaintiffs’ appeal is dismissed sua sponte. Costs to abide final judgment.
HORNBECK, PJ, DEEDS, J, concur.